DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 23-25, and 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 14 of U.S. Patent No. 10,667,878. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 23-25 and 28 of the instant application are similar in scope and content of claims 1, 3-6 and 14, issued to the same Applicant.
It is clear that all the elements of the application claims 20, 23-25 and 28 are to be found in patented claims 1, 3-6 and 14 (as the application claims 20, 23-25 and 28, fully encompasses In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 20, 23-25 and 28 is anticipated by claims 1, 3-6 and 14 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/887,014
Patent No: 10,667,878
20. A surgical system, comprising: a sensor located in a surgical environment and configured to detect a voice command generated by an authorized user and generate a signal representative of the voice command; and a processor configured to: receive the signal from the sensor, and authorize an operation of a surgical instrument by comparing the detected voice command with a voice sample of the authorized user stored in a memory operatively coupled to the processor and providing a command signal to the surgical instrument to carry out the authorized operation upon authentication of the voice command as being a match with the voice sample of the authorized user. 
1. A surgical system, comprising: a plurality of voice sensors located in a surgical environment and configured to detect sound and generate a first plurality of signals; a position indicator, in proximity to a designated user, configured to indicate a first position of the designated user and generate a second signal representative of the first position; and a processor configured to: receive the first plurality of signals generated by the voice sensors and the second signal, determine, based on the first plurality of signals, a second position, compare the detected sound with a registered voice command of the designated user stored in a memory to verify the designated user's credentials, and send a command signal to a surgical instrument to carry out an operation related to the voice command based on at least one of the verification of the designated user's credentials, the first position, and the second position. 
21. The system of claim 20, wherein the sensor is further configured to detect a password spoken by the authorized user. 



23. The system of claim 20, wherein the voice command is detected by at least one voice sensor in a headset worn by the designated user. 
3. The system of claim 2, wherein the voice command is detected by at least one voice sensor in a headset worn by the designated user. 
24. The system of claim 23, wherein the headset includes a camera configured to detect a motion of lips of the designated user during the generation of the voice command and to send a signal related to the detected motion of lips to the processor. 
4. The system of claim 3, wherein the headset includes a camera configured to detect a motion of lips of the designated user during the generation of the voice command and to send a signal related to the detected motion of lips to the processor. 
25. The system of claim 24, wherein the processor is configured to determine whether the detected motion of lips of the designated user matches the voice command and to send the command signal when the detected motion of lips of the designated user matches the voice command. 
5. The system of claim 4, wherein the processor is configured to determine whether the detected motion of lips of the designated user matches the generated voice commands and to send the command signal when the detected motion of lips of the designated user matches the generated voice commands. 
26. The system of claim 20, wherein the voice command is detected by at least one voice sensor disposed on the surgical instrument. 
6. The system of claim 2, wherein the voice command is detected by at least one voice sensor disposed on the surgical instrument. 
27. The system of claim 20, comprising: a robotic arm located in the surgical environment; and a tool assembly removably coupled to the robotic arm and comprising a shaft extending distally from a housing and an end effector coupled to a distal end of the shaft, the end effector being configured to treat tissue. 

28. A method of authorizing an operation of a surgical instrument, comprising: detecting, by a sensor, a voice command generated by an authorized user of the surgical environment; generating, by the sensor, a signal representative of the voice command; 




30. The method of claim 28, wherein the sensor is further configured to detect a password spoken by the authorized user. 

31. The method of claim 28, wherein the sensor is further configured to detect an initiation word generated by the designated user, and further comprising: providing, by the processor, the command signal to the surgical instrument only when the initiation word is detected in conjunction with the voice command. 

32. The method of claim 28, wherein the voice command is detected by at least one voice sensor in a headset worn by the designated user. 

33. The method of claim 32, wherein the headset includes a camera, and further comprising: detecting, by the camera, a motion of lips of the designated user during the generation of the voice command; and providing, by the camera, a signal 

34. The method of claim 33, further comprising: determining, by the processor, whether the detected motion of lips of the designated user matches the voice command; and providing, by the processor, the command signal to the surgical instrument when the detected motion of lips of the designated user matches the voice command. 



Claims 20, 23-25, and 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 14 of U.S. Patent No. 10,028,794. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 23-25 and 28 of the instant application are similar in scope and content of claims 1, 3-6 and 14, issued to the same Applicant.
It is clear that all the elements of the application claims 20, 23-25 and 28 are to be found in patented claims 1, 3-6 and 14 (as the application claims 20, 23-25 and 28, fully encompasses patented claims 1, 3-6 and 14).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 3-6 and 14 of the patent is in effect a “species” of the “generic” invention of the application claims 20, 23-25 and 28. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 20, 23-25 and 28 is anticipated by claims 1, 3-6 and 14 of the patent, it is not patentably distinct from of the patented claims. 


Patent No: 10,028,794
20. A surgical system, comprising: a sensor located in a surgical environment and configured to detect a voice command generated by an authorized user and generate a signal representative of the voice command; and a processor configured to: receive the signal from the sensor, and authorize an operation of a surgical instrument by comparing the detected voice command with a voice sample of the authorized user stored in a memory operatively coupled to the processor and providing a command signal to the surgical instrument to carry out the authorized operation upon authentication of the voice command as being a match with the voice sample of the authorized user. 
1. A surgical system, comprising: a plurality of voice sensors located in a surgical environment and configured to detect sound and generate a first plurality of signals; a position indicator, located in the surgical environment in proximity to a designated user, configured to indicate a first position of the designated user in the surgical environment and generate a second signal representative of the first position; and a processor configured to: receive the first plurality of signals and the second signal, determine, based on the first plurality of signals, a second position within the surgical environment, compare the detected sound with a registered voice command of the designated user stored in a memory to verify the designated user's credentials, and send a command signal to a surgical instrument to carry out an operation related to the voice command based on at least one of the verification of the designated user's credentials, the first position, and the second position. 
21. The system of claim 20, wherein the sensor is further configured to detect a password spoken by the authorized user. 

22. The system of claim 20, wherein the sensor is further configured to detect an initiation word generated by the designated user, and the processor is further configured to provide the command signal to the surgical instrument only when the initiation word is detected in conjunction with the voice command. 

23. The system of claim 20, wherein the voice command is detected by at least one voice sensor in a headset worn by the designated user. 
3. The system of claim 2, wherein the voice command is detected by at least one voice sensor in a headset worn by the designated user. 
24. The system of claim 23, wherein the headset includes a camera configured to 


5. The system of claim 4, wherein the processor is configured to determine whether the detected motion of lips of the designated user matches the generated voice commands and to send the command signal when the detected motion of lips of the designated user matches the generated voice commands. 
26. The system of claim 20, wherein the voice command is detected by at least one voice sensor disposed on the surgical instrument. 
6. The system of claim 2, wherein the voice command is detected by at least one voice sensor disposed on the surgical instrument. 
27. The system of claim 20, comprising: a robotic arm located in the surgical environment; and a tool assembly removably coupled to the robotic arm and comprising a shaft extending distally from a housing and an end effector coupled to a distal end of the shaft, the end effector being configured to treat tissue. 

28. A method of authorizing an operation of a surgical instrument, comprising: detecting, by a sensor, a voice command generated by an authorized user of the surgical environment; generating, by the sensor, a signal representative of the voice command; providing the generated signal to a processor in operative communication with the surgical instrument; comparing, by the processor, the detected voice command with a voice sample stored in a memory in operative communication with the processor; and providing, by the processor, a command signal to the surgical instrument to carry out the authorized operation upon authentication of the voice command as being a match with the voice sample of the authorized user, the surgical instrument in operative communication with the processor. 
14. A method, comprising: detecting, by a plurality of voice sensors, sound produced in a surgical environment; indicating, by a position sensor, a first position associated with a designated user within the surgical environment; determining, based on the detected sound, a second position within the surgical environment; comparing the detected sound with registered voice commands stored in a memory to verify the designated user's credentials; and sending a command signal to a surgical instrument to carry out an operation related to the voice command based on at least one of the verification of the user's credential, the first position, and the second position. 



30. The method of claim 28, wherein the sensor is further configured to detect a password spoken by the authorized user. 

31. The method of claim 28, wherein the sensor is further configured to detect an initiation word generated by the designated user, and further comprising: providing, by the processor, the command signal to the surgical instrument only when the initiation word is detected in conjunction with the voice command. 

32. The method of claim 28, wherein the voice command is detected by at least one voice sensor in a headset worn by the designated user. 

33. The method of claim 32, wherein the headset includes a camera, and further comprising: detecting, by the camera, a motion of lips of the designated user during the generation of the voice command; and providing, by the camera, a signal characterizing the detected motion of lips to the processor. 

34. The method of claim 33, further comprising: determining, by the processor, whether the detected motion of lips of the designated user matches the voice command; and providing, by the processor, the command signal to the surgical instrument when the detected motion of lips of the designated user matches the voice command. 




Allowable Subject Matter

Claims 21-22, 27, 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 23-26, 28 and 32-34 are rejected under 35 U.S.C. 102(a1) as being anticipated by (US 2014/0153747 A1).
As per claims 20 and 28, Cantolini et al., teach a surgical system/method, comprising: a sensor located in a surgical environment and configured to detect a voice command generated by an authorized user and generate a signal representative of the voice command (0019, 0031-
As per claims 23, Cantolini et al., teach the system/method of claims 20 and 32, wherein the voice command is detected by at least one voice sensor in a headset worn by the designated user (0004). 
As per claims 24 and 33, Cantolini et al., teach the system/method of claim 23 and 32, wherein the headset includes a camera configured to detect a motion of lips of the designated user during the generation of the voice command and to send a signal related to the detected motion of lips to the processor (0008). 
As per claims 25 and 34, Cantolini et al., teach the system/method of claims 24 and 32, wherein the processor is configured to determine whether the detected motion of lips of the designated user matches the voice command and to send the command signal when the detected motion of lips of the designated user matches the voice command (0031-0033, 0008, 0019). 
As per claim 26, Cantolini et al., teach the system of claim 20, wherein the voice command is detected by at least one voice sensor disposed on the surgical instrument (0019). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Mentis (US 2016/0210411 A1) teaches a method for annotating endoscopic video display during an endoscopic procedure implemented at least in part by a computer, the method comprising the steps of: (i) displaying a first user interface capable of providing a view of video from an endoscopic camera; (ii) displaying a second user interface associated with annotating the video, the second user interface overlaying the first user interface; (iii) receiving a voice command or gesture command to select an annotation tool associated with the second user interface; (iv) receiving an annotation to the video from the annotation tool, the annotation comprising a user image and a video position tag; and (v) displaying the annotation associated with the second user interface overlaid over the first user interface.
Aoussat et al., (US 2012/0022696 A1) teach a control device includes an arm (12) for mounting an instrument and at least one motion sensor (16) to be placed on the operator (2) of the control device and equipped to sense the movement of the operator according to the degree of freedom of the mounting arm (12), the device including an element (20) for processing signals emitted by the motion sensor (16), the element (20) being equipped to process the signals emitted by the motion sensor (16) and to send the corresponding control signals to the mounting shaft (12) so that the movement sensed by the motion sensor (16) controls the corresponding movements of the mounting arm (12). The device also includes an element for starting and stopping the detection of the motion of the operator by the sensor (16).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658